PT341 (3/24/20) tlh                  UNITED STATES BANKRUPTCY COURT
                                              District of Oregon

In re                                              ) Case No. 20−32145−dwh7
 Cori L. Haueter                                   )
Debtor(s)                                          ) Filing Date: 3/17/20
                                                   )
                                                   )

                      PROCEDURES RE: DEBTOR IDENTIFICATION AT TELEPHONIC 341 MEETINGS


Effective March 20, 2020 and until further notice, due to concerns related to COVID−19, all chapter 7, chapter
11, chapter 12, and chapter 13 meetings of creditors convened under 11 U.S.C. § 341 ("341 Meetings") will be
conducted telephonically. No in−person meetings will be conducted. Trustees will administer the required oath
and debtors will testify remotely.

Please note the following additional details:

    1. A conference call−in line and participant code will be designated for each 341 Meeting, and this
       information will be included in meeting notices. All parties are required to participate in 341 Meetings via
       the designated call−in line.

    2. For cases represented by counsel, counsel will:

         a. have visual contact with the debtor(s) during the meeting, via Skype, FaceTime, etc.;

         b. confirm on the record that counsel has reviewed the debtor's valid ID, that the name on the ID
            matches the name on the petition, and based thereon, the debtor testifying is the person whose name
            appears as the debtor on the petition;

         c. confirm on the record that counsel has reviewed proof of the debtor's Social Security Number ("SSN")
            (stating what was used to verify the number, e.g. an original Social Security card) and that it matches
            what was reported to the Court in the bankruptcy case.

           Counsel, and not the Trustee, will be responsible for coordinating all necessary logistics to ensure
           proper debtor identification is produced to the Trustee.

    3. For cases where a debtor is not represented by counsel or there are exceptional circumstances
       preventing counsel from having visual contact with the debtor during the 341 meeting:

         a. the debtor shall copy, scan, or take a picture of the debtor's valid ID and proof of SSN and then mail
            or email the documents to the Trustee prior to the 341 meeting (trustee contact information is found at
            https://www.justice.gov/ust−regions−r18/file/trustee_contact_information_do.pdf/download);

         b. during the meeting, the debtor shall confirm on the record that the debtor sent the Trustee a copy of
            the debtor's valid ID and proof of SSN;

         c. once the debtor's ID and SSN have been verified on the record, the Trustee shall destroy the
            identifying documents so as not to unnecessarily store personally identifiable information, unless
            there are continuing identification issues that remain unresolved and until they are resolved.

    4. In cases where a debtor wishes to appear by video, the Trustee may confirm the debtor's identity by
       visually reviewing the debtor's ID and SSN on the video screen, so long as confirmation is possible. The
       341 Meeting will, however, be conducted simultaneously on the designated conference call line, to permit
       participation by all parties in interest.

    5. If during any 341 Meeting the Trustee is not able to confirm the debtor's ID or SSN, the Trustee will
       continue the meeting so verification can be completed at the continued meeting. The Trustee may verify
       the debtor's ID/SSN prior to the continued meeting and excuse the debtor's appearance, and the Trustee
       will make a record of that verification at the continued meeting.


 SEE REVERSE FOR IMPORTANT INFORMATION REGARDING TELEPHONE MEETING PROCEDURES


                                Case 20-32145-dwh7        Doc 103-3     Filed 08/13/20
                                   TELEPHONE MEETING REQUIREMENTS


Participants must comply with each requirement listed below:

   1. You must call in and connect to the telephone meeting line found on the Notice of Bankruptcy Filing no
      later than the start time of the meeting.

   2. There are meetings scheduled at the same time as yours. When the trustee starts the meetings, listen
      quietly until your case is called.

   3. Please mute your phone when you are not speaking. If available, set the phone to "silent" or "Do Not
      Disturb" so that it will not ring during the meeting. Do not put the call on hold if it will result in music or
      other noise.

   4. When it is time for you to speak, take your phone off the "speaker" option to minimize background noise.
      Whenever speaking, first identify yourself.

   5. You may be asked to call again from another phone if your connection is weak or creates static or
      disruptive noise.




                            Case 20-32145-dwh7          Doc 103-3      Filed 08/13/20
